DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/23/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 13, lines 1-2 “the acid treatment” is unclear because there are two acid treatment steps in Claim 11.
As to Claim 18, “the acid solution” is treated as referring to all acids in Claim 11 unless otherwise stated.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 11, 12, 16, 17, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azui (US Pub.: 2008/0264302) and in view of Poggi (US Pub.: 2018/0256930).
Azui describes a method of decomposing asbestos-containing products by converting these into non-asbestos materials (para. 14).  As to the first and last steps in Claim 11 of this application, where there is acid treatment when there is just chrysotile and then acid followed by base treatment if there is both chrysotile and amphibole, Azui discloses a process that takes chrysotile and/or serpentinite (asbestos-products, para. 14) and treats them in acid solution until they are decomposed with stirring at a temperature of 100 degrees C (para. 38). 
After termination of decomposition, there is a combination of dissolved residue and residual silica (para. 39).  The solid is separated from the solution by filtration and then rinsed (para. 39).  A porous fibrous amorphous silica is obtained (para. 39).  Residual acid in the material is eliminated by neutralization with a neutralizer, such as soda, lime and the like (para. 39). These are all bases.  Although there is an additional base step, this feature is not excluded in the first step of Claim 1, b.  As to the acid being a strong acid, Azui teaches that the acids used can be: sulfuric, chloric, nitric (para. 38).  These can be considered strong acids.  
Azui discloses that the asbestos contains chrysotile.  The claims do not requires that both chrysotle and amphibole are present, but just that one of these is present.  Azui also does not disclose that the decontamination treatment includes a determining step that will treat the waste with only acid if there is only chrysotile and only base if there is only amphibole.  However, the claim requires that one only treatment of the three treatment steps is employed.  Therefore, Azui meets the claim features for when there is just chrysotile.
Azui teaches formation of a porous silica product (para. 39), but not that a mesoporous silica is produced. 
	Furthermore, although Azui teaches dissolution of the asbestos, the reference does not disclose immersion of the waste in acid solution.  Although, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the dissolution of asbestos of Azui can be treated as a type of immersion.  Furthermore, the reference does not disclose valorizing.
	As to the immersion feature and the determining step of Claim 11 (step a and part of step b), Poggi describes an asbestos neutralization method and system that employs an asbestos waste sorting module and various processing means for processing asbestos in a hot acid bath and a neutralization unit (abstract).  Poggi explains that there are a number of varieties of asbestos (para. 3-7) and that these products are used in more than 3000 products for construction, such as in floors, walls, ceilings, roofs, facades, ventilation and water ducts (para. 15-23).  
	In the background, Poggi explains that the treatment of asbestos waste with acid and heated is known to effective for certain types of asbestos, particularly chrysotile (para. 44) but that this treatment is unsuitable for the amphibole-type of asbestos, such as the cummingtonites, amosites and crocidolites (para. 44).  The acid used to degrade the asbestos only attacks the surface of the acicular fibers in these types of asbestos (para. 44).  Poggi explains that the waste left to be treated after acid attack is the amphibole-type (para. 46, asbestos left in the treated waste).  
	As to their specific process, Poggi describes a means for determining a type and, or content of asbestos in the waste prior to immersion a vat (para. 56, 0133).  The determining step is used in-part to determine the quantity of acid concentration (para. 119).  The vat used to treat the asbestos is filled with acid (para. 0111) and then the combination is heated (para. 0111).  The asbestos is immersed in an acid bath at around 100 degrees C or less (para. 161).  The waste is then filtered (para. 0169) and the remaining waste is extracted (para. 0169).  As for the valorizing feature of Claim 1, Poggi teaches that the treated waste can be repurposed into another compound, such as zeolite (para. 243).  This can be considered to meet the valorizing step of the claim.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the type of asbestos prior to treatment with acid, as taught by Poggi for use with the process of treating their asbestos with acid, as taught by Azui because analysis of the waste prior to treatment enables the user to know the acid concentration useful for treatment. 
	Furthermore, since Poggi explains the presence of chrysotile and maybe some amphibole after treatment, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the success and types of asbestos by using any known analytical method in the art to determine if further treatment is needed or if the treatment used was successful.
	As to the immersion step, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to immerse the asbestos waste in acid, as taught by Poggi for use in treatment of the asbestos waste in Azui because immersion is a known way to treat the asbestos waste for decomposition in acid.
	As to the valorizing step of the claim, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to valorize the produced silica of Azui by converting the product into a non-toxic product, such as a zeolite, as taught by Poggi because this is a known way to repurpose the produced made after treatment.
	As to formation of the dissolved silica product in both the base treatment with amphibole-alone and mixed with both chrysotile and amphibole, although the references do not specifically state that treatment with the base produces dissolved silica, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same process used the same way would produce the same results. 
 	As to formation of mesoporous silica with just acid treatment of chrysotile, although Azui teaches formation of porous silica (see above), but does not state that the pores formed are mesoporous. it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same type of treatment would cause the same types of pore formation.


	As to Claim 12, Poggi teaches that the asbestos waste make be from asbestos-cement (para. 25, 35, 41).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the decontamination process to Azui and Poggi to the asbestos waste of Poggi because these processes are known to decontaminate asbestos wastes of a large variety.

	As to Claim 16, Poggi teaches that after acid treatment, the slurry is then sent to selectively precipitate unwanted metal ions (para. 0134).

	As to Claim 17, Azui teaches that residual acid in the material is eliminated by neutralization with a neutralizer, such as soda, lime and the like (para. 39). These are all bases.  
Poggi teaches formation of a zeolite after treatment of the asbestos to make silica (see above).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to eliminate the acid of Azui by neutralizing the product with a base, as taught by Poggi because this is a known method of obtaining a silica, which can be repurposed for other uses, as taught by Poggi.

As to Claim 18, Azui teaches that the acids used can be: sulfuric, chloric, nitric (para. 38).  These can be considered strong acids.  

As to Claim 19, Godesberg teaches that the treatment includes NaOH (col. 3, line 54), which is caustic. 

Claim(s)  13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azui and Poggi as applied to claim 11 above, and further in view of Yu (US Pub.: 2011/0315660) and further in view of Breuninger (US Pub.: 2008/0145310).
Yu describes a method of recycling silica waste (abstract) by repurposing it, such as by making a zeolite (para. 2, 4, 10).  The waste silica used may be mesoporous (para. 50).  The produced zeolite is processed and then calcined at 873K (para. 67).
As to the calcination being at 600 degrees C and greater, Breuninger explains that conventional calcination temperatures for zeolites range from 200-900 degrees C (para. 34).
	Although Yu does not teach that the heat treatment is at least 600 degrees C, since 873k abuts this range, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to heat the product at 600 degrees C and greater because conventionally it is known to calcinate zeolites for formation in the range of 200-900 degrees C.
	
	As to Claim 14, Poggi teaches formation of zeolite using the porous silica made (para. 123, 0165, 0188), but not use of a mesoporous silica.  Yu teaches use of a mesoporous silica to produce zeolite (para. 67, 50).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a mesoporous silica for use in forming zeolite, as taught by Yu for use with Poggi and Azui because these silicas are known to be reused to make zeolite, which is useful.
				References Made of Record
	The following additional references from the examiner’s search are made of record:
As to step b, para. 2 of Claim 11, there being a base treatment when asbestos waste comprises only amphibole, this feature is taught by Godesberg: and in view of Godesberg (US Pat.: 5562585) and in view of Poggi (above).
	Godesberg describes a process for the disposal of asbestos (title).  Godesberg explains that the amphibole-type of asbestos is particularly difficult to breakdown (col. 2, lines 53-55).  After X-ray analysis, Godsberg explains the two types of asbestos, amphibole and chrysotile are transformed (col. 2, lines 61-63).
	Although Godesberg does not specifically teach analyzing to determine which type of asbestos is present prior to treatment, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that prior X-ray analysis is performed in addition to after treatment analysis because prior analysis is required in order to determine which type of asbestos is being treated prior to degradation. 
	As to the base treatment step, Godsberg describes a method of disposing asbestos (title).  The reference explains that use of calcium hydroxide and/or alkali hydroxide causes the release of OH-ions in water (col. 2, lines 3-4, 21-23) and that has been proven effective in treating asbestos (col. 2, lines 30-33).  Use of these reagents “has, in particular, been possible to transform amphibole asbestos” (col. 2, lines 52-55).  
	Although this reagent is effective with chrysotile-type asbestos as well as amphibole-types (col. 2, lines 1-4), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the base, OH treatment to the amphibole, as taught by Godsberg for use with the asbestos treatment process of Azui and Poggi because Poggi and Godsberg explain that the amphibole-type of asbestos does not breakdown in acid and Godsberg explains that in base conditions and under heat, this type of asbestos broken down.
	As to the treatment in step b, para. 2 being hermetically sealed, Poggi describes their treatment unit as being hermetically sealed (see para. 124, 127, 128 and 130).  Poggi explains that hermetically sealing the treatment unit prevents the release of asbestos fibers into the outside environment (para. 127).
	Although Godesberg does not specifically state that their treatment unit hermetically seals the treatment unit, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to hermetically seal the base treatment used in Godesberg, as taught by Poggi because it prevents the release of asbestos fibers into the outside environment.
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: Poggi describes reusing the produced silica (from asbestos) to make zeolite (see above) but does not describe use of the silica to make nitrate-cancrinite type zeolite.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        
June 14, 2022